Filed 4/3/15 P. v. Maldonado CA6

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H041370
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS131991)

         v.

JULIO ROBERTO MALDONADO,

         Defendant and Appellant.



         In May 2013, defendant Julio Roberto Maldonado was an inmate at Salinas Valley
State Prison. On the afternoon of May 21, a correctional officer observed that defendant
was late returning from the yard to his housing unit. When inmates return to their units,
they are subjected to a pat search. A pat search does not include the “groin area.”
Defendant attempted to return with a group of inmates from a different unit. Because the
correctional officer considered this to be “odd behavior,” defendant was instructed to
wait at a specific location until all of the other inmates had been “processed in.”
Defendant did not remain at the specified location. Instead, he walked “very fast” toward
“the urinals” in the yard.
         Since inmates were known to conceal contraband in the “urinals,” defendant was
detained and handcuffed by a correctional officer. One of the officers asked defendant
why he was going to the urinals. Defendant did not respond. He was taken to a secure
area and subjected to “a[n] under clothes body search” (a strip search) of his person. His
boxer shorts contained “an inmate manufactured weapon” that had been “tied to a string”
and put inside a “white sleeve” that hung in the groin area of the boxer shorts. The
weapon was a hard, six-inch-long piece of black “melted plastic” that had been
“sharpened to a clear point” at one end. The weapon was capable of use as a stabbing
instrument to inflict a life-threatening “penetrating wound.” The “sleeve” also contained
a handwritten note wrapped in plastic.
       Defendant was charged by information with possession of a dirk, dagger, or sharp
instrument in prison (Pen. Code, § 4502, subd. (a)), and the information further alleged
that he had suffered five prior strike convictions (Pen. Code, § 1170.12). Defendant’s
        1
Pitchess motion was denied on the ground that he had failed to make the requisite
minimal showing. He also made a pretrial motion to dismiss the strike allegations under
Penal Code section 1385. Defendant, who had a history of committing violent felony
offenses, was serving a “Three Strikes” sentence when he committed the current offense,
and he had been repeatedly disciplined in prison. His motion was denied.
       The strike allegations were bifurcated, and defendant admitted them. Defendant
presented no witnesses at his jury trial. The jury returned a guilty verdict. The court
imposed a sentence of 25 years to life to be served consecutive to the sentences that
defendant was currently serving. Defendant timely filed a notice of appeal.
       Appointed appellate counsel has filed an opening brief which states the case and
the facts but raises no issues. Defendant was notified of his right to submit written
argument on his own behalf but has failed to avail himself of the opportunity. Pursuant
to People v. Wende (1979) 25 Cal.3d 436, we have reviewed the entire record and have
concluded that there are no arguable issues on appeal.
       The judgment is affirmed.

1
       Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess).

                                             2
                                   _______________________________
                                   Mihara, J.


WE CONCUR:




_____________________________
Bamattre-Manoukian, Acting P. J.




_____________________________
Márquez, J.




                                     3